Title: From Benjamin Franklin to La Rochefoucauld and the Duchesse d’Enville, 25 April 1777
From: Franklin, Benjamin
To: La Rochefoucauld, Louis-Alexandre, duc de La Roche-Guyon et de,Enville, Marie-Louise-Nicole-Elisabeth de La Rochefoucauld, duchesse d’


Passy, April 25. 77.
Mr. Franklin rejoices to hear that Monsr. le Duc de Rochefoucauld, and Madame la Duchesse d’Enville, in whose Welfare he is much interested, are both on the Recovery.
Art. 4. M. F. thinks the Error is in the Number of Districts, which ought to have been 24.

Art. 9. Is also misprinted. It should have been that two Members are to be removed at the End of every Year.
Art. 13. The Word Fees does not signify a constant Salary, but a particular Sum allow’d by Law to be receiv’d by an Officer, for every Act done by him in the Execution of his Office, which Sum is usually proportion’d to the Trouble of each Act.
Art. 19. The Intention of the Exception is to reserve to Virginia the free Navigation of those Rivers, which are the Boundary between that State and Maryland; but not to exclude Maryland from the Navigation of the same Rivers.
In the Money of the Massachusetts Bay, Old Tenor signifies the State of Depreciation their Money was in, when a Shilling Sterling was equal to ten Shillings of their Paper. This State of Depreciation continuing a long time, the Prices of everything were conformable to it, and the People being accustomed to reckon in that Money, continued to do so after the Paper was all call’d in and destroy’d. Lawful Money only now passes there, which is reckon’d by adding one third to Sterling Money: Thus the third of a Guinea is seven Shillings sterling, which being added to Twenty-one Shillings, makes 28s. the Value of a Guinea in lawful Money, according to the Act of Parliament of Queen Anne. Old Tenor is now only Money of Account, no real Money of the kind now actually existing.
Mr. F. will be glad to hear when the Health of his Friends is perfectly re-established.
